PER CURIAM.
The complaint, from the dismissal of which this appeal was taken, was a suit against the Attorney General for the State of Texas, “counsel for the State of Texas,” and the United States Attorney at Austin, “counsel for the United States,” for a declaratory judgment that a detainer or holder for a parole violation warrant “placed against petitioner at the sheriff’s office at Leavenworth, Kansas,” is wholly illegal and void, and that the State of Texas cannot take petitioner into custody as a parole violator.
The district judge, upon full consideration and assistance of counsel for both sides, was of the opinion that the complaint did not state a matter within the jurisdiction of the court, and dismissed the action.
We think it quite clear that nó case for declaratory judgment was made out. The judgment was right and it should be affirmed.